                      Case 3:20-cr-00041-BAJ-SDJ                   Document 1           06/08/20 Page 1 of 7


   AO 91 (Rev 11/11) Criminal Complaint


                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Middle District of Louisiana

                     United States of America                        )
                                V.                                   )
                                                                     )       Case No.
                    TERRY DORSEY                                     )                  20-mj- 34
                  KENYATTA HUGGINS                                   )
               SHAMYRIN DJHODI JOHNSON                               )
                                                                     )
                             Defendant(�)


                                                   CRIMINAL COMPLAINT
             I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
   On or about the date(s) of           May 31, 2020 and June 1, 2020       in the county of          East Baton Rouge          in the
           Middle         District of          Louisiana         , the defendant(s) violated:

               Code Section                                                    Offense Description
   18 U.S.C. § 844(n)                             Conspiracy to malicously destroy by fire in violation of 18 U.S.C. § 844(i)




             This criminal complaint is based on these facts:
                                                     SEE ATTACHED AFFIDAVIT




             if Continued on the attached sheet.


                                                                                  7             Complainant's signalure

                                                                                      Kevin G. Baucom, Special Agent (FBI)
                                                                                                 Prinled name and title




                                                                                  s
Sworn to before me over the telephone and signed by me pursuant to Federal Rule Criminal
   Sworn to before me and signed in my presence.
Procedure 4.1.


   Date:             06/08/2020
                                                                                                    Judge's signature

   City and state:                        Baton Rouge, LA                         Erin Wilder-Doomes, U.S. Magistrate Judge
                                                                                                 Prinled name and tille
             Case 3:20-cr-00041-BAJ-SDJ          Document 1        06/08/20 Page 2 of 7




                              AFFIDAVIT OF KEVIN G. BAUCOM

       I, Kevin G. Baucom, being duly sworn, depose and state the following:

        1.       I am a Special Agent with the Federal Bureau of Investigation and have been

employed as such since December 2004. I have been assigned to the Joint Terrorism Task Force

since July 2006. As a Special Agent, I have investigated violations of Federal law, conducted

physical and electronic surveillance, interviewed witnesses, executed court-authorized search

warrants, de-briefed confidential human sources, and used other investigative techniques to secure

relevant information regarding a variety of crimes.

       2.        This affidavit is based upon my personal involvement in this investigation, my

training and experience, my review of relevant evidence, and information supplied to me by other

law enforcement officers. It does not include each and every fact known to me about the

investigation, but rather only those facts that I believe are sufficient to establish the requisite

probable cause.

        3.       On May 31, 2020, at approximately 11:37 p.m., St. George Fire Protection District

investigators responded to a fire which occurred at Tai Industries, Inc., located at 6410 Fieldstone

Drive, Baton Rouge, Louisiana. Tai Industries is a custom architectural millwork company that

keeps large amounts oflumber on its property. The following day, i.e., June 1,2020, at

approximately 7:01 a.m., the St. George Fire Protection District responded to another fire at the

AutoZone Auto Parts Store located at 11554 Airline Highway, Baton Rouge, Louisiana.

       4:-       On June 1,2020, at approximately 12:39 a.m., Baton Rouge Fire Department

investigators conducted investigations at Tiger Tire Shop located at 4415 Plank Road, Baton

Rouge, Louisiana. Shortly afterward, at about 2:02 a.m., Baton Rouge Fire Department

investigators responded to a separate fire at the AAA Tire Shop located at 6160 Airline Highway,
             Case 3:20-cr-00041-BAJ-SDJ          Document 1       06/08/20 Page 3 of 7




Baton Rouge, Louisiana. Fire investigators at all four locations determined that the fires were

intentionally set without the owner's permission or knowledge. In addition, investigators

determined that an unknown accelerant was present at the burn locations located at each of the

four business.

        5.        Surveillance footage from the Tai Industries fire shows an individual inside a

fenced lumber yard setting fire to items in the yard and splashing a liquid on the same.

        6.        Surveillance footage from the AutoZone fire shows two individuals pouring

accelerants (appearing to be gas and lighter fluid) at the front door and along the exterior front

wall.

        7.        Surveillance footage at both the Tai Industries and AutoZone fires showed a 4-

door Toyota Camry arrive and depart from both locations both before and after each of the two

fires were set.

        8.        Additionally, separate surveillance footage at the Tai Industries fire showed a 4-

door Toyota Camry with damage to the rear, driver-side quarter panel and dark tinted windows.

The footage also ,depicted at least three subjects associated with the Camry.

        9.        Surveillance footage at the AAA Tire Shop showed three individuals igniting fires

at that location, and then running away after the fires were ignited. Additionally, a 4-door Toyota

Camry with damage to the rear, driver-side quarter panel and dark tinted windows was spotted

driving off after the fire was started.

        10.       Surveillance footage from a Mobil gas station located a short distance from the

AAA Tire Shop showed, shortly before the fire was started at the tire shop, a 4-door Toyota

Camry with damage to the rear, driver-side quarter panel and dark tinted windows enter the

parking lot. The Camry pulled into the gas station, and black male exited the Camry and
          Case 3:20-cr-00041-BAJ-SDJ            Document 1       06/08/20 Page 4 of 7




proceeded to enter the Mobil's convenience store. Interior store surveillance captured a clear

picture of the male's face and attire. At both the AAA and Tiger Tire Shop locations, surveillance

footage captured a male wearing the same attire as the individual identified by the Mobil interior

surveillance footage.

        11.    The image obtained from the Mobil interior surveillance footage was distributed to

law enforcement officers in Baton Rouge via a greater Baton Rouge law-enforcement group email

address to help identify the subject. Multiple law enforcement personnel identified the individual

as Terry Dorsey based on prior encounters that said personnel had with Terry Dorsey.

Investigators then compared the surveillance imagery they had of the subject with images of

Dorsey in social media and government databases and confirmed his identity.

        12.    On June 4,2020, Terry Dorsey was arrested on state arson and criminal conspiracy

charges by St. George Fire Department and Baton Rouge Fire Department. After being advised of

his Miranda rights, Dorsey admitted to law enforcement officers using fuel to start each of the

fires located at above referenced Tai Industries, AutoZone, AAA Tire Shop, and Tiger Tire Shop

locations. After viewing a surveillance photo, Dorsey confirmed the previously discussed Toyota

Camry was the vehicle utilized as transportation throughout the evening and during each of the

fires. Dorsey advised, prior to committing the arsons, he and the others involved utilized the

Toyota Camry to attend the protest activities on Siegen Lane in Baton Rouge. Dorsey advised

they were at a RaceTrac gas station for the protest right before the first fire with wood [at Tai

Industries]. In addition, Dorsey identified that his sister, Kenyatta Huggins, along with an

individual nicknamed "Djhodi," were involved in setting the fires at all four locations. Dorsey

advised the gas cans came from Djhodi's house on Beech Street where they are kept outside. The

cans were brought back to Beech Street after the fire, were stored on the left side of the house,
         Case 3:20-cr-00041-BAJ-SDJ             Document 1       06/08/20 Page 5 of 7




and later seized during the execution of a search warrant. Dorsey advised the idea to commit

arson was a collective idea and he and the other individuals that he identified were involved in

making the decision. Dorsey advised he committed the arsons because he was angry about what

was going on and wanted to "attack who was attacking us." Dorsey stated that he was talking

about recent protests stemming from "police brutality" and other crimes committed against the

black community. Dorsey advised he didn't know the race of the business owners but he knew

they weren't black and they weren't white.

        13.     During his interview, Dorsey gave law enforcement consent to look at the contents

of his phone. He confirmed that the individual that he previously described as "Djhodi" was a

contact on his phone. Investigators found the "Djhodi" contact on the phone, and by means of a

social media search, were able to identify him as Shamyrin Djhodi Johnson based on his social

media identified connection, i.e., confirmed friend, with Dorsey. Investigators then showed

Johnson's online images to members of a specialized crime unit in Baton Rouge. Members of the

unit confirmed the photos were of Shamyrin Djhodi Johnson, and also identified a confirmed

street address consistent with information provided by Dorsey.

        14.    Later on June 4, 2020, and after the Dorsey interview, Kenyatta Huggins and

Shamyrin Djhodi Johnson were interviewed by law enforcement officers. After being advised of

their Miranda rights, both admitted to being together with Dorsey. Huggins admitted to

participating at the fire set at the AutoZone, and Johnson admitted to participating at the fires at

Tai Industries and the two tire shops. Huggins advised she was riding around with her brother and

an individual she didn't know and they later stopped at the protest. Huggins advised they

committed the arsons because of anger stemming from the protest activities, wanted to get their

attention, and let people know it is going on in Louisiana too. Johnson advised he committed the
          Case 3:20-cr-00041-BAJ-SDJ            Document 1       06/08/20 Page 6 of 7




arsons because he was angry, got caught up in the wave, and wanted to stand up for what is right.

He added that people in Baton Rouge are being pushed to commit acts of vandalism by all the

rappers on Instagram. The main rapper promoting this behavior is out of Atlanta. Both were also

arrested on state arson and criminal conspiracy charges by St. George Fire Department and Baton

Rouge Fire Department

        15.    On June 6, 2020, the regional manager at the AutoZone damaged by fire was

interviewed and stated that the inventory for that store was shipped from a distribution center

located in Lexington, Tennessee.

        16.    On June 2, 2020, the owner ofTai Industries damaged by fire was interviewed and

stated that eighty percent of the company's business involved transactions with suppliers and

customers outside of the state of Louisiana. He also estimated that the loss of inventory due to fire

damage was over $500,000, but was not able to provide an estimate of loss due to structural

damage of the building.

        17.    On June 6, 2020, the owner of the Tiger Tire Shop damaged by fire was

interviewed and stated that he buys his inventory from a supplier in Texas. He also estimated that

the damage to his business caused by the fire was approximately $300,000.

        18.    On June 6, 2020, the owner of the AAA Tire Shop damaged by fire was

interviewed and stated he purchases inventory from a supplier in Laurel, Mississippi, and sells

products to customers using the internet.

        19.    Based on later review of the AutoZone surveillance footage, and descriptions of

clothing worn, based on their own descriptions, Dorsey and Huggins were the two individuals

identified in the footage pouring accelerant at the front door and along the front exterior of the

store. In addition, based on surveillance footage at the Triple AAA Tire Shop and the self-
         Case 3:20-cr-00041-BAJ-SDJ           Document 1       06/08/20 Page 7 of 7




described appearance of clothing that he wore, Dorsey appears to be the one of the three

individuals igniting fires at the AAA Tire Shop.

       20.     Based on the foregoing, there is probable cause to believe that on or about May 31,

2020 and June 1,2020, Terry Dorsey, Kenyatta Huggins, and Shamyrin Djhodi Johnson violated

18 U.S.C. § 844(n) by conspiring to maliciously damage or destroy, by means of fire, buildings

used in interstate commerce and in activities affecting interstate commerce, in violation of 18

U.S.c. § 844(i).




                                                   Kevin G. Baucom, Special Agent
                                                   Federal Bureau of Investigation

       Affidavit submitted by email/pdf and attested to me as true and accurate by telephone on

this 8th day of June, 2020, Baton Rouge, Louisiana.



                                                      s
                                                   HONORABLE ERIN WILDER-DOOMES
                                                   UNITED STATES MAGISTRATE JUDGE
                                                   MIDDLE DISTRICT OF LOUISIANA




                                       I
